Citation Nr: 0001473	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-19 504A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered March 9, 1990, 
which granted an increased evaluation for post-traumatic 
stress disorder (PTSD), then evaluated as 10 percent 
disabling.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on March 9, 1990.  


FINDINGS OF FACT

1.  The March 9, 1990, Board decision found that an increased 
evaluation from 10 to 30 percent was warranted for the moving 
party's service-connected PTSD, but also that the condition 
was no more than 30 percent disabling.

2.  The moving party has alleged that an increased disability 
rating to 100 percent should have been granted as the 
evidence showed that the veteran was unemployable due to 
service-connected disability and that the Board incorrectly 
applied the regulatory provisions extant at the time by not 
addressing the criteria for an evaluation in excess of 30 
percent for PTSD.  

3.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
March 1990 decision.

4.  The decision by the Board that the schedular criteria for 
a rating of not more than 30 percent for PTSD was not the 
result of an improper application of any statute or 
regulation.  


CONCLUSION OF LAW

The March 9, 1990, Board decision, which determined that the 
schedular criteria for not more than a 30 percent rating for 
PTSD had been met is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403, 1404 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the March 9, 1990, Board 
decision which concluded that the veteran was entitled to an 
increased evaluation of no more than 30 percent for service-
connected PTSD.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1990 decision contains CUE.  That determination 
found that the veteran's PTSD warranted an increased 
evaluation to 30 percent but no higher.  

The moving party argues initially that the evidence of record 
at the time of the March 1990 decision established that he 
was in fact unemployable as a result of PTSD, and as such he 
met the criteria for a 100 percent schedular rating under 
regulatory criteria applicable in 1990.  As stated by the 
Court of Appeals for Veterans Claims (Court), for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the evidence before the Board at the time of 
the March 1990 decision included the service medical records; 
post-service medical records, both VA and private, dated 
through 1989, and numerous statements from the veteran as 
well as testimony presented at a personal hearing conducted 
in July 1989.  As noted in the Board's decision, the 
available medical records failed to show more than definite 
impairment relating to PTSD.  The Board noted that it was 
attributing a portion of the veteran's symptomatology to non 
service-connected substance abuse.  The Board decision 
discussed findings relevant to employability that were noted 
by both private and VA physicians.  In short, the Board 
discussed all relevant evidence included in the record.  

In the motion for revision, it is not urged that the Board 
failed to actually list any evidence.  Rather, it is alleged 
that the Board failed to:  (1) properly weigh the evidence 
and find that an evaluation in excess of 30 percent was 
warranted; and (2) fully consider all applicable criteria to 
determine whether an evaluation in excess of 30 percent for 
PTSD was warranted.  Such failure, it is alleged in the 
motion, constitutes essentially a failure to apply regulatory 
provisions extant at the time.  See 38 C.F.R. § 20.1403.  

As to the first allegation, the failure to conclude that the 
veteran was entitled to more than a 30 percent disability 
rating was not an "undebatable" error.  The undersigned would 
note that this argument relates to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the March 
1990 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the March 1990 decision 
was the product of error essentially because the decision 
failed to fully consider all the evidence, which he claimed 
demonstrated unemployability related to PTSD.  However, the 
veteran has acknowledged, through his representative, that 
the Board did review all evidence of record at the time of 
the March 1990 decision.  Therefore, this argument represents 
a clear-cut example of disagreement as to how the evidence 
was interpreted and evaluated, and as such cannot constitute 
a basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

As to the second allegation, the Board notes that the 
veteran's representative argues that there was CUE in the 
March 1990 Board decision in that the Board applied the 
regulatory criteria to find an increase from 10 to 30 
percent, but failed to consider whether an increase above 30 
percent was warranted.  In essence, the representative 
alleges that the Board failed to fully apply the criteria of 
38 C.F.R. 4.132, Diagnostic Code 9411 (1989), and incorrectly 
applied extant regulatory provisions, thus committing CUE.  
See 38 C.F.R. § 20.1403.  For the following reasons, the 
Board disagrees.  

At the time of the March 1990 decision, the appropriate 
regulatory criteria for evaluation of service-connected PTSD 
was found in the general rating formula at 38 C.F.R. 4.123, 
Diagnostic Code 9411 (1989).  In its decision, the Board set 
forth the criteria required for a 10 and a 30 percent 
evaluation under Diagnostic Code 9411.  To meet the criteria 
for a 30 percent evaluation, definite social and industrial 
impairment was required.  Id.  In finding that a 30 percent 
evaluation was warranted, the Board explained that the 
veteran's disability picture, as it related to PTSD and 
exclusive of substance abuse issues, approximated a 30 
percent rating.  The Board observed that PTSD-related 
symptoms such as paranoia, anger, and isolation made it 
difficult for the veteran to enter into meaningful personal 
relationships or to secure and retain gainful employment.  In 
the Findings of Fact, the Board indicated that the veteran's 
PTSD symptoms resulted in not more than definite social and 
industrial impairment.  

The Board concludes that the March 1990 Board decision does 
not contain misapplication of statutory or regulatory 
provisions extant at the time.  The 1990 decision does 
indicate that the Board considered whether an evaluation in 
excess of 30 percent was considered and rejected.  The Board 
finds the aforementioned finding of fact to be uncontroverted 
evidence of such consideration.  Moreover, the 1990 decision 
found that the veteran's PTSD approximated a 30 percent 
rating, which is further indication that other criteria were 
considered.  

Moreover, even if the 1990 decision did not contain such 
uncontroverted evidence of the correct application of 
Diagnostic Code 9411, the Board finds that the mere 
recitation of all of the relevant criteria would not be 
tantamount to an error that, had it not been made, would have 
manifestly changed the outcome of the claim.  See 38 C.F.R. 
§ 20.1403(c).  The Board's current review compels a 
conclusion that the record contained ample evidence that the 
veteran was suffering from not more than definite 
manifestations of PTSD, particularly considering the fact 
that the manifestations of substance abuse were considered 
separate from those of PTSD.  

Subsequent to the March 1990, Board decision, the Court has 
changed the manner in which PTSD claims must be evaluated.  
In addition, regulatory criteria have changed.  However, by 
its regulatory definition, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (1999).  

The March 1990 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining the 
degree of impairment caused by service-connected PTSD.  After 
careful review of the evidence of record, the undersigned 
concludes that the moving party has not identified specific 
allegations of clear and unmistakable error, either of fact 
or law, in the March 9, 1990, decision by the Board, that 
would support a revision.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the March 9, 1990, Board decision 
on the grounds of CUE is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


